WILBUR, Circuit Judge.
I concur in the judgment of affirmance, but on a different ground from that stated in the main opinion. An unconstitutional statute enacted by Congress does not impose a federal tax. The provision in the contract quoted in the main opinion that “prices bid herein include any Federal Tax heretofore imposed by Congress which is applicable to the materials on this bid” does not re■quire the contractor to pay a purported tax imposed by a statute which is void because unconstitutional.
There was no allegation nor evidence in the record that the appellee agreed to pay the unconstitutional processing tax and if it be conceded that a specific agreement to pay a specific tax whether constitutional or unconstitutional would justify recovery we have no such case before us.